DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-16 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-9 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. (Meyerson – US 2018/0184902 A1) in view of Wood et al. (Wood – US 2018/0184903 A1) and Lee et al. (Lee – US 2006/0116348 A1).

As to claim 1, Meyerson a radio frequency identification (RFID) tag for sensing a temperature of a surface, the RFID tag comprising:
a flag section (Meyerson: [0040]-[0041], [0045], [0049], [0064], FIG. 1 the second portion 35 and the additional substrate 36, and FIG. 3-4) including an integrated circuit (Meyerson: [0064], FIG. 1, and FIG. 3-4 the circuit 69 and the plurality of components 70: the circuit 69 may be connected to the part of the second side 32 forming the second portion 35, and the circuit 69 may include a plurality of components 70 configured to assist in receiving, transmitting, and/or processing signals received from the sensors 34. In example embodiments, such components 70 may include one or more microprocessors, filters, amplifiers, resistors, transistors, and/or other electronic components typically associated with known sensor control circuits), the integrated circuit including a communication device an RFID transponder (Meyerson: [0072], FIG. 3-4, and FIG. 8: the controller 90: the system 82 may include one or more RFID readers or other like reader devices (not shown) configured to communicate and/or interact with the antenna 42, the components 70, and/or other components of the patch 10. In such examples, the user interface 88 and/or the controller 90 may be components of the RFID reader) and a temperature sensor (Meyerson: FIG. 3-4 the temperature sensors 34a-d) in communication therewith (Meyerson: [0040]-[0041] and FIG. 1 the temperature sensor 34a-d: As shown in FIG. 1, the width, length, and/or thickness of the second portion 35 may be the same as or different from the width, length, and thickness of the first portion 33. Further, at least one of the sensors 34 (e.g., sensor 34c) and/or various additional components of the flex circuit assembly 26 may be disposed on the second portion 35); and
a tail section projecting outwardly from the flag section to an outward end (Meyerson: [0036]-[0037], [0040], [0043], [0047], [0049], and FIG. 3-4 the first portion 33: as shown in . 

Meyerson does not explicitly disclose the communication device as an RFID transponder , and a thermally-conductive material coupled to the tail section, the thermally-conductive material being configured to transfer thermal energy from the outward end of the tail section to the temperature sensor in the integrated circuit in the flag section.

However, it has been known in the art of the patch design to implement the communication device as an RFID transponder, as suggested by Wood, which discloses the communication device as an RFID transponder (Wood: Abstract, [0033], [0036], [0051], [0057], [0061], FIG. 3, FIG. 7, and FIG. 9: in embodiments in which the transmitter 32 comprises an RFID coil, the transmitter 32 may be energized by passing an RFID reader or other such device 58 in close proximity thereto. Upon being energized, the transmitter 32 may direct power to at least one of the first and second sensors 24, 26, via the controller 21, thereby activating the at least one of the first and second sensors 24, 26. In response to such activation, the at least one of the first and second sensors 24, 26 may sense, detect, and/or otherwise determine a respective 
Therefore, in view of teachings by Meyerson and Wood, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the patch of Meyerson to include the communication device as an RFID transponder, as suggested by Wood. The motivation for this is to implement a known alternative design to provide temperature sensing information to an RFID reader.

While the combination of Meyerson and Wood discloses a plurality of temperature sensors disposed in the tail section for monitoring temperature or other characteristic of the patch (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: the one or more sensors 34 may be substantially internal to the patch 10 such that the one or more sensors 34 may be positioned and/or otherwise configured to sense a temperature or other characteristic of at least part of the patch 10. In still further examples, one or more of the sensors 34 may be disposed proximate an outermost portion of the patch 10 and/or otherwise configured to determine an ambient temperature with minimal interference from heat emitted by the skin surface of the patient), the combination of Meyerson and Wood does not explicitly disclose a thermally-conductive material coupled to the tail section, the thermally-conductive material being configured to transfer thermal energy from the outward end of the tail section to the temperature sensor in the integrated circuit in the flag section.
However, it has been known in the art of circuit design to implement a thermally-conductive material coupled to the tail section, the thermally-conductive material being configured to transfer thermal energy from the outward end of the tail section to the temperature sensor in the integrated circuit in the flag section, as suggested by Lee, which discloses a thermally-conductive material coupled to the tail section, the thermally-conductive material being configured to transfer thermal energy from the outward end of the tail section to the temperature sensor in the integrated circuit in the flag section (Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).
Therefore, in view of teachings by Meyerson, Wood and Lee, it would have been obvious to one of the ordinary skill in the art before the effective filing ate of the claimed invention to implement in the patch of Meyerson and Wood to include a thermally-conductive material coupled to the tail section, the thermally-conductive material being configured to transfer thermal energy from the outward end of the tail section to the temperature sensor in the integrated circuit in the flag section, as suggested by Lee. The motivation for this is to implement a known alternative design to reduce errors in temperature measurements of heat transferring from a surface to a temperature sensor.

As to claim 2, Meyerson, Wood and Lee disclose the limitations of claim 1 further comprising the RFID tag of claim 1, wherein the thermally-conductive material extends from the outward end of the tail section to a longitudinal position of the temperature sensor (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: he one or more sensors 34 may be substantially internal to the patch 10 such that the one or more sensors 34 may be positioned and/or otherwise configured to sense a temperature or other characteristic of at least part of the Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).

As to claim 3, Meyerson, Wood and Lee disclose the limitations of claim 2 further comprising the RFID tag of claim 2, wherein the thermally- conductive material extends from an outward end of the tail section to a side of the flag section opposite the tail (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: he one or more sensors 34 may be substantially internal to the patch 10 such that the one or more sensors 34 may be positioned and/or otherwise configured to sense a temperature or other characteristic of at least part of the patch 10. In still further examples, one or more of the sensors 34 may be disposed proximate an outermost portion of the patch 10 and/or otherwise configured to determine an ambient temperature with minimal interference from heat emitted by the skin surface of the patient and Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).

As to claim 5, Meyerson, Wood and Lee disclose the limitations of claim 1 further comprising the RFID tag of claim 1, wherein the thermally- conductive material is configured to selectively transfer thermal energy from the outward end of the flag section to the temperature sensor (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: he one or more sensors 34 may be substantially internal to the patch 10 such that the one or more sensors 34 may be positioned and/or otherwise configured to sense a temperature or other characteristic of at least part of the patch 10. In still further examples, one or more of the sensors 34 may be disposed proximate an outermost portion of the patch 10 and/or otherwise configured to determine an ambient temperature with minimal interference from heat emitted by the skin surface of the patient and Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).

As to claim 6, Meyerson, Wood and Lee disclose the limitations of claim 5 further comprising the RFID tag of claim 5, wherein the tail section is selectively foldable from an unfolded position to a folded position (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: The patch 10 may also include an additional sensor 34d connected to the substrate 28 and disposed within the first portion 26, along the longitudinal axis A, between the first and second sensors 34a, 34b. In such examples, the patch 10 may also include a further sensor 34c connected to the substrate 28 and disposed within the second portion 35. As will be described in greater detail below, in such examples the substrate 28 may be bent, folded, curved, and/or otherwise formed such that the second portion 35 overlays at least part of the first and wherein the thermally-conductive material is configured to transfer thermal energy to the temperature sensor when the tail section is in the folded position (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: he one or more sensors 34 may be substantially internal to the patch 10 such that the one or more sensors 34 may be positioned and/or otherwise configured to sense a temperature or other characteristic of at least part of the patch 10. In still further examples, one or more of the sensors 34 may be disposed proximate an outermost portion of the patch 10 and/or otherwise configured to determine an ambient temperature with minimal interference from heat emitted by the skin surface of the patient and Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).

As to claim 7, Meyerson, Wood and Lee disclose the limitations of claim 6 further comprising the RFID tag of claim 6, wherein the thermally-conductive material includes a portion that is vertically-aligned with the temperature sensor when the tail section is in the folded position and wherein the thermally-conductive material does not include a portion that is vertically-aligned with the temperature sensor when the tail section is in the unfolded position (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: the one or more sensors 34 may be substantially internal to the patch 10 such that the one or more sensors 34 may be positioned and/or otherwise configured to sense a temperature or other characteristic of at least part of the patch 10. In still further examples, one or more of the sensors 34 may be disposed proximate an outermost portion of the patch 10 and/or otherwise configured to Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).

As to claim 8, Meyerson, Wood and Lee disclose the limitations of claim 1 further comprising the RFID tag of claim 1, wherein the flag section and the tail section are integrally-formed (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: he one or more sensors 34 may be substantially internal to the patch 10 such that the one or more sensors 34 may be positioned and/or otherwise configured to sense a temperature or other characteristic of at least part of the patch 10. In still further examples, one or more of the sensors 34 may be disposed proximate an outermost portion of the patch 10 and/or otherwise configured to determine an ambient temperature with minimal interference from heat emitted by the skin surface of the patient and Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).

As to claim 9, Meyerson, Wood and Lee disclose the limitations of claim 8 further comprising the RFID tag of claim 8, further comprising a top layer and a bottom layer wherein the thermally-conductive material (Meyerson: [0036]-[0038], [0043], [0049], [0056]-[0057], [0081], and FIG. 3-4: Additionally, while the sensors 34a, 34b may be substantially thermally and the RFID transponder are retained in between the top layer and the bottom layer (Meyerson: [0036]-[0038], [0040], [0043], [0047], [0049], and FIG. 3-4: the patch 10 may also include a cover layer 50 adhered and/or otherwise connected to the first surface 46 of the layer 44 of insulative material. As the second portion 35 of the substrate 28 may overlay at least part of the first surface 46 of the layer 44, the cover layer 50 may also be connected to the part of the second side 32 of the substrate 28 forming the second portion 35. In such examples, the cover layer 50 may overlay the temperature sensor 34c and the part of the second side 32 of the substrate 28 forming the second portion 35 and Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).

As to claim 10, Meyerson, Wood and Lee disclose the limitations of claim 9 further comprising the RFID tag of claim 9, wherein the temperature sensor is in contact with the thermally-conductive material (Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. .

As to claim 11, Meyerson, Wood and Lee disclose the limitations of claim 10 further comprising the RFID tag of claim 10, wherein the bottom layer is a liner, wherein the liner is detachable from an adhesive to expose the adhesive, and wherein the adhesive is configured to secure the tail section to the surface (Meyerson: [0009]-[0010], [0031]-[0032], [0034]-[0035], [0038], FIG. 1 and FIG. 3-4: The release liner 12 may be a substantially planar layer of the patch 10 that is removably attached to a skin surface-facing side of a nonwoven layer 18 of the patch 10. For example, the nonwoven layer 18 may include a first side 20 (e.g., a top) and a second side 22 (e.g., a bottom) disposed opposite the first side 20, and the release liner 12 may be removably attached to the second side 22 of the nonwoven layer 18).

As to claim 12, Meyerson, Wood and Lee disclose the limitations of claim 1 further comprising the RFID tag of claim 1, wherein the flag section includes an inlay section and a fold-over section and wherein the integrated circuit is included in the inlay section (Meyerson: [0040]-[0041], [0045], [0049], [0064], [0072], FIG. 1 the second portion 35 and the additional substrate 36, and FIG. 3-4: the circuit 69 may be connected to the part of the second side 32 forming the second portion 35, and the circuit 69 may include a plurality of components 70 configured to assist in receiving, transmitting, and/or processing signals received from the sensors 34. In example embodiments, such components 70 may include one or more .

As to claim 14, Meyerson, Wood and Lee discloses all the radio frequency identification (RFID) tag for sensing a temperature of a surface limitations as claimed that mirrors the radio frequency identification (RFID) tag for sensing a temperature of a surface in claim 1; thus, claim 14 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a radio frequency identification (RFID) tag for sensing a temperature of a surface, the RFID tag comprising:
an integrated circuit (Meyerson: [0064], FIG. 1, and FIG. 3-4 the circuit 69 and the plurality of components 70: the circuit 69 may be connected to the part of the second side 32 forming the second portion 35, and the circuit 69 may include a plurality of components 70 configured to assist in receiving, transmitting, and/or processing signals received from the sensors 34. In example embodiments, such components 70 may include one or more microprocessors, filters, amplifiers, resistors, transistors, and/or other electronic components typically associated with known sensor control circuits) including an RFID transponder (Meyerson: [0072], FIG. 3-4, and FIG. 8: the controller 90: the system 82 may include one or more RFID readers or other like reader devices (not shown) configured to communicate and/or interact with the antenna 42, the components 70, and/or other components of the patch 10. In such examples, the user interface 88 and/or the controller 90 may be components of the RFID reader and Wood: Abstract, [0033], [0036], [0051], [0057], [0061], FIG. 3, FIG. 7, and FIG. 9: in embodiments in which the transmitter 32 comprises an RFID coil, the transmitter 32 may be and a temperature sensor (Meyerson: FIG. 3-4 the temperature sensors 34a-d) in communication therewith (Meyerson: [0040]-[0041] and FIG. 1 the temperature sensor 34a-d: As shown in FIG. 1, the width, length, and/or thickness of the second portion 35 may be the same as or different from the width, length, and thickness of the first portion 33. Further, at least one of the sensors 34 (e.g., sensor 34c) and/or various additional components of the flex circuit assembly 26 may be disposed on the second portion 35);
a thermally-conductive material extending away from the integrated circuit toward an attachment surface, thereby spatially separating the integrated circuit (Meyerson: [0036]-[0037], [0040], [0043], [0047], [0049], and FIG. 3-4 the first portion 33: as shown in FIG. 1 a substrate 28 of the assembly 26 may include a first side 30 (e.g., a top) and a second side 32 (e.g., a bottom) disposed opposite the first side 30. The substrate 28 may be made from any of the materials described above with respect to the release liner 12 and the nonwoven layer 18. Additionally or alternatively, the substrate 28 may comprise a printed circuit board or other substantially rigid, substantially electrically insulative material. In such examples, the substrate 28 may be made from polyamide or other known materials (e.g., Kapton®) commonly used in manufacturing printed circuit boards) from the attachment surface (Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 ; and wherein the thermally-conductive material is configured to transfer thermal energy from the attachment surface toward the temperature sensor in the integrated circuit (Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. (Meyerson – US 2018/0184902 A1) in view of Wood et al. (Wood – US 2018/0184903 A1) and Lee et al. (Lee – US 2006/0116348 A1) and further in view of Arai et al. (Arai – US 2017/0016773 A1).

As to claim 4, Meyerson, Wood and Lee disclose the limitations of claim 3 except for the claimed limitations of the RFID tag of claim 3, wherein the RFID transponder includes two antenna arms and wherein the thermally-conductive material includes a notch positioned so that the thermally-conductive material only crosses one of the two antenna arms.
However, it has been known in the art of temperature sensing device design to implement the RFID transponder includes two antenna arms and wherein the thermally-conductive material includes a notch positioned so that the thermally-conductive material only crosses one of the two antenna arms, as suggested by Arai, which discloses the RFID transponder includes two antenna arms (Arai: Abstract, [0089]-[0090], [0094]-[0095], and FIG. 1: The lid 10, which is a and wherein the thermally-conductive material includes a notch positioned so that the thermally-conductive material only crosses one of the two antenna arms (Arai: [0099]-[0105], [0144], [0161], FIG. 1-2, and FIG. 10: e temperature detection device 30 is a surface acoustic wave device which has a surface acoustic wave device substrate 31, comb electrodes 32a and 32b and a reflector 33 provided on a surface of the surface acoustic wave device substrate 31. The device bonding pad 34a is formed at an end of the comb electrode 32a, and the device bonding pad 34b is formed at an end of the comb electrode 32b. The surface acoustic wave device substrate 31 has four side walls 31a which are approximately perpendicular to the surface in which the comb electrodes 32a and 32b and the reflector 33 are formed).
Therefore, in view of teachings by Meyerson, Wood, Lee, and Arai, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the patch of Meyerson, Wood and Lee to include the RFID transponder includes two antenna arms and wherein the thermally-conductive material includes a notch positioned so that the thermally-conductive material only crosses one of the two antenna arms, as suggested by Arai. The motivation for this is to implement a known alternative design  of a temperature sensor in a wireless temperature sensor device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. (Meyerson – US 2018/0184902 A1) in view of Wood et al. (Wood – US 2018/0184903 A1) and Lee et al. (Lee – US 2006/0116348 A1) and further in view of Arene et al. (Arene – US 2019/0391560 A1).

As to claim 13, Meyerson, Wood and Lee disclose the limitations of claim 1 further comprising a strip of radio frequency identification (RFID) temperature sensors comprising:
a plurality of RFID tags, each of RFID tag being configured in accordance with claim 1 (Meyerson: [0072], FIG. 3-4, and FIG. 8: the controller 90: the system 82 may include one or more RFID readers or other like reader devices (not shown) configured to communicate and/or interact with the antenna 42, the components 70, and/or other components of the patch 10. In such examples, the user interface 88 and/or the controller 90 may be components of the RFID reader, Wood: Abstract, [0033], [0036], [0051], [0057], [0061], FIG. 3, FIG. 7, and FIG. 9: in embodiments in which the transmitter 32 comprises an RFID coil, the transmitter 32 may be energized by passing an RFID reader or other such device 58 in close proximity thereto. Upon being energized, the transmitter 32 may direct power to at least one of the first and second sensors 24, 26, via the controller 21, thereby activating the at least one of the first and second sensors 24, 26. In response to such activation, the at least one of the first and second sensors 24, 26 may sense, detect, and/or otherwise determine a respective temperature, and may direct one or more signals to the transmitter 32 indicative of such temperature, and Lee: Abstract, [0044], [0049]-0057], [0062], FIG. 11, and FIG. 13-15 the contact portion 227: The mobile device 200 further includes a temperature sensor 230 for measuring a temperature of an object via the metal bezel 220 and a controller 240 for controlling the display 210 to output the temperature measured using the temperature sensor 230) except for the claimed limitations of 
wherein the plurality of RFID tags are integrally formed in a continuous sheet that are detachable from one another.
wherein the plurality of RFID tags are integrally formed in a continuous sheet that are detachable from one another, as suggested by Arene, which discloses wherein the plurality of RFID tags are integrally formed in a continuous sheet that are detachable from one another (Arene: Abstract, [0099]-[0100], and FIG. 4-5:Upon completion of the manufacturing process, a storage coil is obtained, comprising a chain 16 of transmission reception devices 15, as shown schematically in FIG. 4b. Segments forming a functional transmission reception device 15 that can be integrated into an object, for example, for identification purposes, can be taken from this chain 16 ).
Therefore, in view of teachings by Meyerson, Wood, Lee and Arene, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the in the patch of Meyerson, Wood and Lee to include wherein the plurality of RFID tags are integrally formed in a continuous sheet that are detachable from one another, as suggested by Arene. The motivation for this is to implement a known alternative design in the manufacturing of RFID devices.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. (Meyerson – US 2018/0184902 A1) in view of Wood et al. (Wood – US 2018/0184903 A1) and Lee et al. (Lee – US 2006/0116348 A1) and further in view of Shi et al. (Shi – US 2018/0028069 A1).

claim 15, Meyerson, Wood and Lee disclose the limitations of claim 14 except for the claimed limitations of the RFID tag of claim 14, wherein the attachment surface of the thermally-conductive material is configured to be selectively secured to the surface.
However, it has been known in the art of temperature sensing device to implement the attachment surface of the thermally-conductive material is configured to be selectively secured to the surface, as suggested by Shi, which discloses the attachment surface of the thermally-conductive material is configured to be selectively secured to the surface (Shi: Abstract, [0020]-[0021], [0025], FIG. 1, and FIG. 3: When an outer surface of the bottom portion of the thermally conductive cup 302 is in contact with a user's skin, the thermally conductive cup 302 can thus effectively transfer heat from a user's skin to the temperature sensor 301).
Therefore, in view of teachings by Myerson, Wood, Lee, and Shi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the in the patch of Meyerson, Wood and Lee to include the attachment surface of the thermally-conductive material is configured to be selectively secured to the surface, as suggested by Shi. The motivation for this is to implement a known alternative design in the temperature sensing devices.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meyerson et al. (Meyerson – US 2018/0184902 A1) in view of Wood et al. (Wood – US 2018/0184903 A1) and Lee et al. (Lee – US 2006/0116348 A1) and further in view of Engelhardt et al. (Engelhardt – US 2007/0186659 A1).
claim 16, Meyerson, Wood and Lee disclose the limitations of claim 14 except for the claimed limitations of the RFID tag of claim 14, wherein the thermally-conductive material comprises silicone.
However, it has been known in the art of temperature sensing device design to implement the thermally-conductive material comprises silicone, as suggested by Engelhardt, which discloses the thermally-conductive material comprises silicone (Engelhardt: [0031] and FIG. 3 the silicone adhesive 50: For the improvement of the temperature coupling, using heat-conducting compound 50, such as, for instance, silicone adhesive, an optimum heat transfer from finger-shaped projection 20 is achieved via its wall 38 and the[FOOT: die should be und die] heat-conducting sealing compound to head 32 of temperature sensor 28. Because of the front addition position, the variable dipping depth that depends on the length at which finger-shaped projection 20 is developed on cover 18, and the closeness to the measured medium, a very accurate and rapid temperature measurement is assured).
Therefore, in view of teachings by Meyerson, Wood, Lee, and Engelhardt, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the patch of Meyerson, Wood and Lee to include the thermally-conductive material comprises silicone, as suggested by Engelhardt. The motivation for this is to implement a known alternative design of a temperature sensor to receive heat transfer.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lai et la., US 2019/0164030 A1, discloses printed RFID sensor tag.
Law, US 2017/0229000 A1, discloses time-temperature tracking label.
Ito, US 2015/0346039, discloses sensor tag and manufacturing method for sensor tag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668. The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684